U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                              No. ACM S32567
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                          Erik N. BRUCE
             Senior Airman (E-4), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                           Decided 22 April 2020
                          ________________________

Military Judge: Jennifer E. Powell.
Approved sentence: Bad-conduct discharge, confinement for 11 months,
reduction to E-1, and a reprimand. Sentence adjudged 19 September
2018 by SpCM convened at Vandenberg Air Force Base, California.
For Appellant: Major Rodrigo M. Caruço, USAF; Major Rebecca J. Otey,
USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Lieutenant
Colonel Brian C. Mason, USAF; Mary Ellen Payne, Esquire.
Before MINK, LEWIS, and D. JOHNSON, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                       ________________________


PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(c).
                     United States v. Bruce, No. ACM S32567


Manual for Courts-Martial, United States (2016 ed.). Accordingly, the ap-
proved findings and sentence are AFFIRMED. 1,2


                   FOR THE COURT



                   CAROL K. JOYCE
                   Clerk of the Court




1 Although Appellant raises no specific assignment of error, we identified that the con-
vening authority took action 127 days after the announcement of sentence, exceeding
the 120-day threshold for a presumptively unreasonable post-trial delay. See United
States v. Moreno, 63 M.J. 129, 142 (C.A.A.F. 2006). However, as noted above, Appellant
does not assert that he suffered any prejudice from the delay and we perceive none.
Having considered the relevant factors identified in Moreno, 63 M.J. at 135, and find-
ing no adverse impact on the public’s perception of the fairness or integrity of the mil-
itary justice system, we find no violation of Appellant’s due process rights. See United
States v. Toohey, 63 M.J. 353, 362 (C.A.A.F. 2006). Pursuant to our authority under
Article 66, UCMJ, we have also considered whether relief for post-trial delay in the
absence of a due process violation is appropriate and find it is not. See United States v.
Tardif, 57 M.J. 219, 225 (C.A.A.F. 2002); United States v. Gay, 74 M.J. 736, 744 (A.F.
Ct. Crim. App. 2015), aff’d, 75 M.J. 264 (C.A.A.F. 2016).
2We note Charge III, Specification 4 in the court-martial order incorrectly includes the
words “on divers occasions” which were withdrawn and dismissed prior to arraign-
ment. We direct the publication of a corrected court-martial order to remedy the error.


                                            2